Shearn, J. (dissenting):
In my opinion, the testimony of the plaintiff’s expert witnesses was such that the question whether the defendant furnished a suitable appliance for the work ordered to be done, in the prosecution of which work plaintiff’s intestate was killed, should have been submitted to the jury. This testimony showed that, in such a hoisting operation as the one involved, it was usual and customary, if a derrick were not employed, to provide and use a boom to clear the lead line from the structure, and this irrespective of whether a tag line was attached to the load. It is said that the testimony does not show that the load could not have been held out from the structure by the use of a tag line until after the load was elevated beyond the point at which it was when the accident occurred. Whether it could or could not have been so held out depends upon so many elements, the weight of the load, the strength of the workman, the height of the tower, the direction and force of the wind, and the like, that the matter is largely speculative. It is this very uncertainty, depending upon so many elements, that makes it necessary, in the exercise of reasonable prudence, to use a boom. I cannot agree that “ the physical facts make it perfectly plain that it could have been so held out ” by the use of a tag line, but, at any rate, the inferences to be drawn from the physical facts are, in the first instance at least, to be drawn by the jury. Giving the plain*861tiff the benefit of all inferences to be drawn from the testimony, the nonsuit was in my opinion improper and the judgment should be reversed and a new trial ordered, with costs to appellant to abide event.
Davis, J., concurred.
Judgment affirmed, with costs.